COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Retired Judge Hodges ∗


GARRY MULLINS
                                                               MEMORANDUM OPINION ∗∗
v.     Record No. 2641-09-3                                        PER CURIAM
                                                                   APRIL 27, 2010
GARRY MULLINS AND
 GRANITE STATE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James E. Monahan; Johnson, Monahan & Baker, P.L.C., on brief),
                 for appellant.

                 (S. Vernon Priddy III; Christopher B. Lambert; Two Rivers Law
                 Group, P.C., on brief), for appellees.


       Garry Mullins (claimant) appeals a decision of the Workers’ Compensation Commission

finding (1) he failed to provide timely notice of his workplace injury to Granite State Insurance

Company (insurer); and (2) failure to provide such notice prejudiced the insurer. Insurer raises

two additional questions for review: (1) whether claimant is barred from arguing that the insurer

was not prejudiced by any defect in notice because he failed to preserve this argument for

appellate review; and (2) whether claimant may argue that evidence of prejudice to the carrier is

germane when claimant failed to establish he had a reasonable excuse for failing to provide

timely notice of his workplace injury. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Mullins v. Mullins, VWC File No. 233-94-99 (Oct.


       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
28, 2009). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-